Citation Nr: 0906661	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  05-30 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a low back 
disorder.  

4.  Entitlement to an initial rating in excess of 10 percent 
for glaucoma.  

5.  Entitlement to an initial (compensable) rating for tinea 
pedis.  

6.  Entitlement to an initial (compensable) rating for 
seborrheic dermatitis of the scalp with picker's nodules.  


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to August 
1973, and from August 1981 to April 2002, as well as duty in 
the Air Force Reserves from March 1975 to August 1981.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In December 2007, the appeal was remanded for additional 
evidentiary development.  It has now been returned for 
further appellate consideration.  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is related to 
inservice acoustic trauma.  

2.  The Veteran's bilateral tinnitus is related to inservice 
acoustic trauma.  

3.  The Veteran does not have a currently diagnosed low back 
disorder.  

4.  The service-connected eye disability is manifested by no 
loss of visual fields and with corrected visual acuity of 
20/20 in each eye.  

5.  Service-connected tinea pedis is manifested by some 
scaling as well as onychodystryophy of the toenails, 
bilaterally; the Veteran uses a combination of powder and 
anti-fungal cream as needed for relief.  

6.  Service-connected seborrheic dermatitis of the scalp is 
manifested by intermittent symptoms on the scalp for the last 
15 to 20 years; the Veteran uses over-the-counter dandruff 
shampoo as needed with good results.  


CONCLUSION OF LAW

1.  Bilateral hearing loss was incurred in or aggravated by 
the Veteran's service.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.385 (2008).  

2.  Bilateral tinnitus was incurred in or aggravated by the 
Veteran's service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.385 (2008).  

3.  The criteria for service connection for a chronic low 
back disorder are not met. 38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2008).

4.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for the service-connected glaucoma 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 4.1, 4.7, 
4.84a, including Diagnostic Codes (DCs) 6013, 6079, 6080 
(2008).  

5.  The criteria for the assignment of an initial 
(compensable) evaluation for service-connected tinea pedis 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 4.1, 4.7, 
4.118, DCs 7813-7806 (effective prior to August 30, 2002, and 
thereafter).  

6.  The criteria for the assignment of an initial 
(compensable) evaluation for service-connected seborrheic 
dermatitis of the scalp have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.321, 4.1, 4.7, 4.118, DCs 7813-7806 (effective 
prior to August 30, 2002, and thereafter).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters to 
the Veteran from the RO (to include letters in May 2002, 
November 2002, January 2005, December 2006, and February 
2008) specifically notified him of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to service connection on a direct and presumptive 
basis, and of the division of responsibility between the 
Veteran and the VA for obtaining that evidence.  Consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA 
essentially satisfied the notification requirements of the 
VCAA by way of these letters by: (1) informing the Veteran 
about the information and evidence not of record that was 
necessary to substantiate his claims; (2) informing the 
Veteran about the information and evidence VA would seek to 
provide; (3) informing the Veteran about the information and 
evidence he was expected to provide; and (4) requesting the 
Veteran to provide any information or evidence in his 
possession that pertained to the claims.

Second, VA has made reasonable efforts to assist the Veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  The 
information and evidence associated with the claims file 
consist of his service treatment records (STRs), VA medical 
treatment records, private post-service medical treatment 
records, VA examinations, and statements from the Veteran and 
his representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the Veteran.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the Veteran was 
provided with notice of this information in letters dated in 
February 2007 and February2008.  

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2008).  

Continuous service for 90 days or more during a period of 
war, or peacetime service after December 31, 1946, and post-
service development of a presumptive disease such as 
sensorineural hearing loss to a degree of 10 percent within 
one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Bilateral Hearing Loss and Tinnitus

The Veteran contends that his current bilateral hearing loss 
and tinnitus are the result of acoustic trauma incurred 
during service.  

The Board notes that the Veteran's military occupational 
specialty (MOS) for his first period of service was as an 
Administrative Assistant.  For his longer second period of 
service, the Veteran's MOS was as an Aircraft Loadmaster 
Superintendent.  

The only available STRs are from the claimant's first period 
of service and do not reflect complaints of hearing 
impairment or tinnitus.  There are no STRs available for 
review from the second period of service (a period of 
approximately 20 years), to include no separation examination 
report.  

When the Veteran filed his initial claim for benefits in 
2001, shortly before his retirement from service, he reported 
hearing loss and tinnitus.  

Post service VA audiometric examinations were conducted in 
January 2003 and November 2004.  Both reports reflect 
audiometric data which meets the criteria for hearing loss 
disability pursuant to 38 C.F.R. § 3.385 (2008).  At these 
examinations, the Veteran stated that he was exposed to 
excessive noise while serving as a crew member on a C-141 and 
while working the flight line for 24 years.  He told the 
examiner that he had experienced hearing loss for about 15 
years.  He also had constant tinnitus, bilaterally.  Outside 
the military, he was not exposed to any kind of excessive 
noise.  

On an authorized VA audiological evaluation in July 2008, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
25
45
45
LEFT
15
10
25
45
50

Speech audiometry revealed speech recognition ability of 96 
percent in each ear.  Bilateral hearing loss and tinnitus 
were reported.  The examiner opined that the Veteran's 
hearing impairment was not incurred during service as there 
were no records that reflected such.  

The Board notes that a recently added service personnel 
record to the claims file confirms that the Veteran's MOS for 
many years was as a loadmaster.  It thus appears that he had 
flight crew duties during service as he has asserted.  As his 
MOS as loadmaster involved proximity to aircraft and is 
consistent with exposure to acoustic trauma, the Board finds 
that the Veteran's contentions of noise exposure in service 
are consistent with his circumstances of service.  

Having determined that the Veteran is likely as not exposed 
to acoustic trauma during his service, the remaining 
questions before the Board are whether he has a current 
diagnosis of hearing loss and/or tinnitus for which service 
connection may be granted and whether there is nexus between 
such hearing loss and/or tinnitus and his service.  Brock v. 
Brown, 10 Vet. App. 155 (1997); Libertine v. Brown, 9 Vet. 
App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; when the thresholds for at least three of these 
frequencies are 26 decibels; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2008).

The Veteran reported hearing impairment and tinnitus when 
filing his initial claim for benefits in 2001 just prior to 
service discharge.  He was not subsequently examined by VA 
until 2003, but at that time, he reported inservice acoustic 
trauma which was recently confirmed, and hearing impairment 
and tinnitus were noted.  Moreover, bilateral hearing 
impairment and tinnitus have been reported on subsequent 
examinations in 2004 and 2008.  

The Veteran in this case has provided credible statements 
regarding exposure to acoustic trauma in service.  He has 
additionally provided competent statements with respect to 
having first noticed diminished hearing ability in service.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007) (holding 
that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when a layperson is 
competent to identify the medical condition, or reporting a 
contemporaneous medical diagnosis, or the lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional).

While a VA examiner in 2008 opined that the Veteran's hearing 
loss was not related to service, the Board concludes that the 
evidence in this case supports the Veteran's claims for 
service connection for hearing loss and tinnitus.  He has 
always maintained that these problems were incurred in 
service and he indicated such when he filed his initial claim 
in 2001.  He has also provided a consistent history of 
inservice acoustic trauma which is now corroborated by the 
recent submission of a DD Form 214 regarding an additional 
period of service.  The in-service evidence demonstrating 
that the Veteran had many years of flight crew duties and his 
consistent recitation of his medical history regarding 
hearing impairment and tinnitus are persuasive corroboration 
of the Veteran's contentions.  

Therefore, resolving all reasonable doubt in favor of the 
Veteran as is required by law, the Board concludes that it is 
at least as likely as not that the Veteran incurred bilateral 
hearing loss and tinnitus as a result of his active duty.  
Therefore, service connection for hearing loss and tinnitus 
is warranted.  Ashley v. Brown, 6 Vet. App. 52 (1993); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Low Back Disorder

The Veteran also contends that he has a chronic low back 
disorder of service origin.  Review of the available STRs 
reflects that on the report of his separation examination in 
April 1973 for his first period of service, he gave a history 
of recurrent low back pain since 1972.  No known spinal 
injury, spinal abnormality, or diagnosis was noted on the 
report.  The remaining STRs are silent for any low back 
complaints or diagnosis, and as indicated above, there are no 
actual STRs from the second period of service.  

Post service records include a January 2002 VA report which 
reflects that the Veteran still had low back pain and a 
slight tingling in the left leg.  Also noted were mild 
sacroiliac joint tenderness and a positive straight leg raise 
test.  Low back pain was diagnosed.  When examined by VA in 
November 2004, the Veteran's history was noted to include 
herniated disc with lumbar radicular features.  The examiner 
noted reduced range of back motion in most planes, although 
the neurological examination was normal.  No specific back 
disorder was diagnosed.  

As per the Board remand directives in December 2007, 
additional VA orthopedic examination was conducted.  At that 
time, the veteran reported that he had developed low back 
problems in 2007 while working as a tractor trailer driver.  
The October 2008 report of the exam shows that the Veteran 
had normal range of motion without pain in the lumbar spine, 
both initially and with repetition.  There were no flare-ups, 
spasms, or weakness noted.  Sensory and motor function were 
both normal as it related to the Veteran's lumbar spine, and 
he denied any incapacitating episodes during a 12 month 
period.  The examiner stated that a requested medical opinion 
for etiology of a low back disorder did not apply as 
evaluation of the spine was normal.  

The Board notes that a review of the record does not show 
that the Veteran has ever received a competent medical 
diagnosis of a chronic low back disorder.  Congress 
specifically limits entitlement for service- connected 
disease or injury to cases where such incidents have resulted 
in a disability.  See 38 U.S.C. §§ 1110, 1131; and see 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed 
that 38 U.S.C.A § 1131, as well as other relevant statutes, 
only permitted payment for disabilities existing on and after 
the date of application for such disorders.  The Federal 
Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and VA's 
interpretation of the law requiring a present disability for 
a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; and see 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  Simply 
put, in the absence of proof of present disability there can 
be no valid claim.  As there is no competent medical evidence 
of a low back condition, the claim must be denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, No. 01- 7006 (Fed. Cir. 
December 17, 2001).

Increased Ratings - In General

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. Part 4 (2008).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service treatment records.  
38 C.F.R. §§ 4.2, 4.41 (2008).  The determination of whether 
an increased evaluation is warranted is based on review of 
the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.   38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2008); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

A claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, as is the case 
herein, remains an "original claim" and is not a new claim 
for increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  
In such cases, separate compensable evaluations may be 
assigned for separate periods of time, but only if such 
distinct periods are shown by the competent evidence of 
record during the pendency of the appeal, a practice known to 
the US Court of Appeals for Veterans Claims as "staged" 
ratings.  Id. at 126.

Under the laws administered by VA, the Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 4.3 (2008).

Glaucoma

In this case, the Veteran has been service-connected for 
glaucoma and assigned a 10 percent rating under DC 6013.  
This was the initial rating assigned, effective from May 1, 
2001, the day following his separation from service.  

Post service records, private and VA, reflect ongoing 
treatment since service for the claimant's eye problems.  
When examined by VA in 2003, visual acuity in both eyes was 
corrected to 20/30.  

Additional ophthalmology examination was conducted by VA in 
August 2008.  The examiner noted that the Veteran had no loss 
of visual fields and had 20/20 corrected visual acuity, 
bilaterally.  It was also noted that he had intraocular 
pressure of 26 mmHG in the right eye and 24 mmHg in the left 
eye, indicative of mild primary open angle glaucoma.  The 
Veteran used eye drop medication on a daily basis for 
management of this condition.  

DC 6013 provides that noncongestive primary simple glaucoma 
is to be rated on impairment of visual acuity or field loss.  
The minimum rating is 10 percent.

Impairment of central visual acuity is evaluated from 0 to 
100 percent under DCs 6061 through 6079.  Ratings for 
impairment of field vision are evaluated from 10 to 30 
percent under DCs 6080 and 6081.

Under DC 6079, impairment of central visual acuity will be 
evaluated as noncompensable where the vision in one eye is 
20/40 and vision in the other eye is 20/40.  A 10 percent 
evaluation is warranted where vision in one eye is 20/40 and 
vision in the other eye is 20/50.

Here, 38 C.F.R. § 4.75 provides that ratings on account of 
visual impairments considered for service connection are, 
when practicable, to be based only on examination by 
specialists.  Such examinations should include uncorrected 
and corrected central visual acuity for distance and near, 
with record of the refraction.  The best distant vision 
obtainable after best correction by glasses will be the basis 
of rating, except in cases of keratoconus in which contact 
lenses are medically required.  38 C.F.R. § 4.75. 

In this case, the Veteran has been afforded several VA 
examinations in connection with his condition.  His corrected 
visual acuity in 2003 was 20/30, bilaterally, and 20/20, 
bilaterally in 2008.  The diagnosis for many years has been 
glaucoma.  His visual field upon testing was indicated to be 
full extent of field with no defects in either eye.

Based on the foregoing, a rating in excess of 10 percent is 
not warranted for glaucoma.  Under DC 6013, the Veteran's 
disability is to be rated based on visual acuity or loss of 
field vision, with a minimum evaluation of 10 percent (which 
is already in effect).

For the period in question, from the day following the 
Veteran's separation from service, his best corrected 
distance vision, based on the examinations of record, has not 
met the criteria for a compensable rating.  However, pursuant 
to DC 6013, he was properly assigned the minimal rating for 
glaucoma (10 percent).  Moreover, as his field vision is full 
and normal, no higher rating is warranted under other 
applicable DCs summarized above.  Finally, the record does 
not establish that the schedular criteria are inadequate to 
evaluate the service-connected disabilities, so as to warrant 
assignment of a higher rating on an extraschedular basis.

In this regard, the Board notes that there is no showing that 
the eye disability has resulted in marked interference with 
employment.  In addition, there is no showing that this 
disability has necessitated frequent periods of 
hospitalization or otherwise rendered impractical the 
application of the regular standards.

In the absence of evidence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 227 (1995).

Tinea Pedis and Seborrheic Dermatitis

Separate noncompensable ratings are in effect for the 
Veteran's service-connected tinea pedis and seborrheic 
dermatitis of the scalp.  These noncompensable ratings have 
been in effect since separation from service.  It is 
contended that compensable ratings are warranted.  

Effective August 30, 2002, VA amended the rating schedule for 
evaluating skin disabilities.  See 67 Fed. Reg. 49,596 (Jul. 
31, 2002) (to be codified at 38 C.F.R. § 4.118).  Where laws 
or regulations change after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
Veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. at 312-13 (1991).

In addition, the General Counsel of VA has held that where a 
law or regulation changes during the pendency of a claim for 
a higher rating, the Board must first determine whether the 
revised version is more favorable to the Veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must generally consider the claim 
pursuant to both versions during the course of an appeal.  
See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet. App. 
461, 467 (1997).

The Veteran's tinea pedis and seborrheic dermatitis are rated 
as noncompensable under DCs 7813-7806.  A note in the Rating 
Schedule under the former criteria provided that disabilities 
evaluated under codes 7807 through 7819 were to be rated by 
analogy to eczema under DC 7806.  38 C.F.R. § 4.118.  
Pursuant to the former criteria, under that DC, a 
noncompensable rating was warranted where the skin disability 
was productive of slight, if any, exfoliation, exudation or 
itching, or on a nonexposed surface or small area.  A 10 
percent evaluation was warranted where the skin disability 
was productive of exfoliation exudation or itching involving 
an exposed surface or extensive area.  A 30 percent rating 
required that the disability be manifested by constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent evaluation required that the 
condition be manifested by ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptional repugnance.

Pursuant to the revised criteria, a note states that 
dermatophytosis should be rated depending upon the 
predominant disability, and where, as here, it is dermatitis 
or eczema, it should continue to be rated as dermatitis or 
eczema under DC 7806.  The revised criteria provide that if 
the dermatitis or eczema covers an area of at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected; or requires intermittent systemic therapy, such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 
twelve-month period, a 10 percent rating is warranted.  A 30 
percent rating provides requires 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas be affected, 
or; that systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required for a total duration of 
six weeks or more, but not constantly, during the past 
twelve-month period.  Finally, a maximum rating of 60 percent 
under the revised criteria is warranted when the condition 
covers an area of more than 40 percent of the entire body or 
when more than 40 percent of exposed areas affected, or; when 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past twelve-month period.

The evidence of record includes VA skin examination report of 
January 2003.  At that time, the Veteran complained of two 
independent processes.  The first process was recurrent scabs 
on the scalp with a history of 10 to 15 years.  Over-the-
counter dandruff shampoos helped to relieve this.  The 
Veteran stated that he did pick at the areas frequently.  
There were itchy and often resulted in scabs.  His second 
complaint was of scaliness of the feet.  This was itchy as 
well.  Powder helped to clear this, but never completely 
cured it.  

On exam, there were 3 rough areas on the Veteran's scalp with 
slightly pink hyperkeratotic scale.  There was slight crust 
over one of the lesions.  There were no associated systemic 
or nervous manifestations.  In addition, there was a moccasin 
distribution of white scale on the feet bilaterally.  Web 
spaces were also macerated.  There were no associated 
systemic or nervous manifestations.  The diagnoses were 
picker's nodules on the scalp, seborrheic dermatitis of the 
scalp, and tinea pedis.  The examiner recommended topical 
treatment for each of these processes.  

Additional VA examination of the skin was conducted in July 
2008.  At that time, the Veteran reported having bilateral 
tinea pedis since 1972.  He treated this condition with a 
combination of powder and anti-fungal cream as needed for 
relief.  The examiner noted some scaling evident as well as 
onychodystrophy of the toenails, bilaterally.  The diagnosis 
was tinea pedis.  

The Veteran also reported having skin problems on his scalp 
for the past 15 to 20 years.  He used dandruff shampoo as 
needed with good results.  On exam, the scalp was normal with 
no abnormalities noted.  

In assessing the involvement of the Veteran's skin disorders, 
tinea pedis and seborrheic dermatitis of the scalp, the 
evidence reflects that throughout the period in question, 
there has been minimal involvement both symptomatically and 
in the expanse of area involved.  And regardless of the DC 
used, a compensable rating is not warranted.  The evidence is 
not equivocal and a doubt is not raised.  

Additionally the Board notes that there is no showing that 
the disabilities have resulted in marked interference with 
employment.  In addition, there is no showing that the 
disabilities have necessitated frequent periods of 
hospitalization or have otherwise rendered impractical the 
application of the regular standards.  In the absence of 
evidence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell, Floyd, and Shipwash, supra.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.  

Entitlement to service connection for bilateral tinnitus is 
granted.  

Entitlement to service connection for a low back disorder is 
denied.  

Entitlement to an initial rating in excess of 10 percent for 
glaucoma is denied.  

Entitlement to an initial (compensable) rating for tinea 
pedis is denied.  

Entitlement to an initial (compensable) rating for seborrheic 
dermatitis is denied.  




____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


